Opinión disidente del
Juez Presidente, Señor Trías Monge.
*145San Juan, Puerto Rico, a 23 de setiembre de 1975
Discrepo respetuosamente del criterio vertido en la opi-nión circulada. Se trata en este caso de la figura conocida como venta en cadena. Han ocurrido aquí dos ventas sucesi-vas del mismo bien inmueble. Los dos compradores demandan al vendedor primario antes de expirar seis meses de la pri-mera compraventa por defectos ocultos. El tribunal de instan-cia desestimó la reclamación del primer comprador, quien no ■ha recurrido ante nos. El recurrente es el vendedor primario, quien se querella de que no se haya desestimado también la acción del segundo comprador. Se falla en la opinión circu-lada a favor del recurrente a base de que la acción estimato-ria sólo puede incoarse contra el vendedor inmediato.
Se fundamenta la opinión circulada en el argumento de que la acción de saneamiento, por regla general y en ausencia de una cesión expresa o de pacto en que tal obligación se asuma, no permite que el primitivo vendedor responda direc-tamente de los vicios ocultos a segundos y subsiguientes com-pradores. No se cita ninguna autoridad que sostenga dicha posición. Algunos comentaristas utilizan dicho enfoque en casos referentes al saneamiento por evicción, pero muy rara vez cuando se trata de vicios ocultos.
Aun en la instancia del saneamiento por evicción, sin embargo, analogía de dudosa solidez, se ha señalado que es más propio considerar que cada comprador cede implícita-mente su acción de saneamiento por evicción al vender pos-teriormente la cosa. Manresa, Comentarios al Código Civil Español, vol. X, to. 1, 1969, págs. 290-292. Véase también: Puig Brutau, Fundamentos de Derecho Civil, t. II, vol. II, págs. 195-196 (1956). Fuera de España, la posición de Man-resa y Puig Brutau sobre este problema del saneamiento por evicción halla fuerte eco. Grande Dizionario Enciclopédico del Diritto, Fratelli Fabri Ed., t. XXVIII, 1964, pág. 344, Cass. Civ., 8 Ottobre 1955, n. 2921, en Giust. civ., 1956, I, 480 (It.).
*146No es necesario acudir a la analogía citada, no obstante, pues el saneamiento por vicios ocultos no está totalmente huérfano de análisis en la doctrina española. De Buen, por ejemplo, sostiene, aunque no sin reservas derivadas de la ausencia de disposición específica al efecto, que dicha acción puede dirigirse contra el vendedor primario pues ello evitaría trámites inútiles y gastos superfluos. Notas de De Buen a Colin y Capitant, Curso Elemental de Derecho Civil, to. 4, 8a ed., 1955, págs. 215-216. De Buen se refiere en sus comenta-rios a la acción redhibitoria, pero afirma que la acción redhi-bitoria y la estimatoria o de quanti minoris “coinciden en casi todos los detalles” y no expresa doctrina en contrario sobre este punto. Op. cih, 217. Tampoco hemos hallado tratadista alguno que sostenga que debe diferenciarse sobre el particular que nos concierne entre estas dos acciones, las que derivan, después de todo, del mismo artículo del Código Civil. Véase el Art. 1373 de nuestro Código Civil, 31 L.P.R.A. see. 3841.
Otros civilistas, interpretando textos idénticos o esencial-mente similares al de nuestro Código, y sin contar tampoco con disposiciones legislativas específicas sobre el problema, se pronuncian sin reservas sobre la cuestión que nos ocupa. Esmein, por ejemplo, estima que tanto en la acción redhibito-ria como en la estimatoria el último comprador no está cons-treñido a demandar a su vendedor inmediato, ya que debe estimarse que éste le ha cedido implícitamente su acción contra el vendedor anterior. Aubry et Rau, Droit Civil Frangais, 6e ed., par Esmein, Paris, t. 5, 1947, pág. 87. Véase: Savatier, Cours de Droit Civil, Paris, vol. 2, 1949, pág. 341; Le Page, Traite Elémentaire de Droit Civil Beige, Bruxelles, 1951, t. 4, pág. 214; Planiol et Ripert, Traité Pratique de Droit Civil Frangais, par Hamel, 2e ed., Paris, t. X, 1956, No. 138, pág. 157; Auletta, G. G., La Risoluzione per Inadempimento, Milano, 1942, pág. 440.
La noción de que las acciones disponibles al comprador para hacer valedera la obligación de saneamiento por vicios *147ocultos pueden radicarse tan sólo contra su vendedor inme-diato se funda primordialmente en antiguas consideraciones sobre la necesidad de nexos contractuales directos (“privity of contract” en derecho angloamericano) entre demandante y demandado en las acciones ex contractu. Todavía algunos autores favorecen la aplicación estricta de esta doctrina, Scialoja e Branca, Commentario del Codice Civile, Libro Quarto, Bologna e Roma, 1964, pág. 216, n. 1, pero la tenden-cia general moderna, tanto en el derecho civil como en el estadounidense, es definitivamente contraria. Véase el exce-lente libro de Amaudruz, M., La Garantie des Défauts de la Chose Vendue, Berne, 1968, en que se estudia el problema a la luz del derecho suizo, el alemán, el francés, el inglés y el norte-americano. Williston estima que la doctrina del nexo contractual directo está en proceso de desintegración. 2 Williston, On Sales, 4th ed., 1974, pág. 339.
Importantes razones de orden público militan a favor de tal posición. Limitar a cada adquirente a demandar tan sólo a su vendedor inmediato no le ofrece suficiente protección a los consumidores. El vendedor anterior puede contar con re-cursos más adecuados o estar más asequible o aun ser, en ciertos casos, la única persona o entidad verdaderamente existente. La regla del nexo contractual directo también puede penalizar indebidamente al intermediario en determi-nadas situaciones, Amaudruz, op. cit., 163, o provocar una innecesaria cascada de litigios.
En este propio foro nos hemos liberado en otras circuns-tancias de los rigores de la doctrina del nexo contractual directo. En Pereira v. I.B.E.C., 95 D.P.R. 28, 65-66 (1967), resolvimos que la acción del comprador original de una vi-vienda contra el contratista-vendedor se transmite a compra-dores subsiguientes en ausencia de pacto en contrario. La opinión circulada distingue este dictamen a base de que la acción decenal está revestida de interés público y es irrenun-ciable mas, con toda deferencia, no alcanzamos a ver por qué *148se estima que están despojadas de interés público las acciones redhibitorias y de quanti minoris. Tampoco alcanzamos a ver qué relación hay entre la renunciabilidad de la acción quanti minoris o estimatoria y su transmisibilidad cuando no se ha renunciado a su ejercicio. Una acción de este tipo no deja de ser transmisible por el mero hecho de ser renunciable. Unica-mente lo deja de ser cuando se ha renunciado.
En Ferrer v. General Motors Corp., 100 D.P.R. 246 (1971), se rompió la cadena también, utilizando el concepto de la garantía expresa. Sobre este concepto valga señalar que la doctrina de la garantía implícita priva también en esta jurisdicción. Mendoza v. Cervecería Corona, Inc., 97 D.P.R. 499 (1969).
En resumen, a tono con los desarrollos señalados, la solu-ción más indicada en este caso es la que allana el antiguo obstáculo de la doctrina del nexo contractual directo y le per-mite al último comprador vindicar su derecho al saneamiento por vicios ocultos bien por demanda contra su vendedor inme-diato o mediante acción contra el vendedor primario. El Art. 1065 de nuestro Código Civil, 81 L.P.R.A. see. 3029, dispone que “Todos los derechos adquiridos en virtud de una obliga-ción son transmisibles con sujeción a las leyes, si no se hubiese pactado lo contrario.” No hay razón para que este artículo, utilizado en Pereira v. I.B.E.C., 95 D.P.R. 28, 65 (1967), no se aplique también a los hechos de este caso. Cuando se de-manda al vendedor anterior, debemos señalar, no obstante, que el último comprador se sujeta a las defensas disponibles contra su cedente. Pereira, supra, 66. La causa que está ejer-ciendo es la de cedente.
Una última dificultad que presenta la opinión circulada es que se revoca la resolución del tribunal de instancia y luego se decide que el primer comprador podrá continuar su litigio, en cadena, contra el vendedor original demandado. Esta causa de acción, sin embargo, ya había sido desestimada y no se recurrió ante este Tribunal a solicitar la reinstalación del *149pleito. Aunque es cierto que este Tribunal tiene jurisdicción sobre la resolución puesto que no fue archivada en autos copia de su notificación, Sánchez v. Municipio de Cayey, 94 D.P.R. 92 (1967), la regla establecida es que hay que pedir revisión para que ésta pueda concederse. Quintana Martínez v. Valentín, 99 D.P.R. 255 (1970).
Por las razones expuestas confirmaría la resolución del tribunal de instancia negándose a desestimar la acción del último adquirente contra el primer vendedor.